


Citigroup Global Markets Realty Corp.
390 Greenwich Street 5th Floor
New York, New York 10013

May 31, 2013

ZFC Trust
c/o ZAIS Financial Partners, L.P.
2 Bridge Avenue, Suite 322
Red Bank, NJ 07701
Attention: Don Kutch

                            Re:       Sale of First Lien, Performing and
Re-performing Mortgage Loans by Citigroup Global Markets Realty Corp.


Ladies and Gentlemen:

     This trade confirmation (the “Confirmation”) confirms the agreement between
Citigroup Global Markets Realty Corp. (the “Seller”) and ZFC Trust (the
“Purchaser”) pursuant to which the Seller has agreed to sell, and the Purchaser
has agreed to purchase, without recourse, certain first lien, performing and
re-performing residential mortgage loans identified on the mortgage loan
schedule attached hereto as Exhibit A (the “Mortgage Loans”), on a servicing
released basis, subject to the terms set forth herein. The Mortgage Loans will
be sold pursuant to a mutually agreeable Master Mortgage Loan Sale Agreement
(the “Purchase Agreement”), between the Seller and the Purchaser.

For purposes of the Mortgage Loans to be sold pursuant to this Confirmation, the
following terms shall have the following meanings:

Cut-off Date: April 30, 2013 or such other date as mutually agreed to by the
parties hereto.        Cut-off Date Principal Balance: $136,564,152.31       
Closing Date: May 31, 2013 or such other date as mutually agreed to by the
parties hereto.        Bid Cut-off Date February 28, 2013.        Bid Cut-off
Date Principal Balance: $146,503,111.36        Servicing Retained/Released:
Released.        Servicing Transfer Date: Not applicable        Purchase Price
Percentage: As set forth in Exhibit A


--------------------------------------------------------------------------------




Purchase Price:

The purchase price for the each Mortgage Loan shall be equal to the sum of (a)
the product of (i) the Purchase Price Percentage and (ii) the Cut-off Date
Principal Balance, (b) accrued and unpaid interest on the Mortgage Loan from the
last date through which interest has been paid by the Mortgagor through the day
prior to the Closing Date for Mortgage Loans that are less than sixty (60) days
delinquent as of the Cut-off Date.

       Due Diligence: The Purchaser will have completed its due diligence prior
to the Closing Date and has agreed to purchase the Mortgage Loans based on the
results of such due diligence.        Certain Provisions of the Purchase
Agreement Inapplicable:

The parties hereto acknowledge that the following sections of the Purchase
Agreement are inapplicable to this specific transaction and therefore shall be
of no force or effect:

Section 6(e), Sections 10(a) and the second sentence of 10(b).

The parties intend that, pursuant to Section 11 of the Purchase Agreement, that
this Confirmation shall control.

       Entire Agreement/Governing Law:

This Confirmation and the Purchase Agreement contain the entire agreement
relating to the subject matter hereof between Purchaser and Seller and supersede
any prior oral or written agreement between the parties. This Confirmation may
only be amended by a written document signed by both parties. This letter shall
be governed in accordance with the laws of the state of New York, without regard
to conflict of laws rules (other than section 5-1401 of the New York General
Obligations Law which shall govern).


--------------------------------------------------------------------------------




     Please acknowledge your agreement to the terms and conditions of this
Confirmation by signing in the appropriate space below and returning a copy of
the same to the undersigned. Telecopy signatures shall be deemed valid and
binding to the same extent as the original.

CITIGROUP GLOBAL MARKETS REALTY CORP.

as Seller

              By: /s/ Shameer Hussein Name:  Shameer Hussein Title: Authorized
Agent



Confirmed and Agreed to:


ZFC TRUST, as Purchaser

              By: /s/ Michael F. Szymanski Name:  Michael F. Szymanski Title:
Trustee


--------------------------------------------------------------------------------